Scott, J. We have considered the learned argument of the counsel for the defendants filed in this case, the object of which seems to have been to procure a review of the cases of The R. E. Bank vs. Brodie et al., 2 Eng. 264, and The same vs. Pickett, ib. 510. And although we would cheerfully review these cases, and affirm, modify, or reverse their doctrine, as we might conclude, after such review, if a proper case was before us, we are unable to perceive that any of the questions legitimately discussed or settled in those cases are involved in this. In this case the record shows a suit by the plaintiffs below as survivors of three others then deceased. They'derive their title to sue as such survivors from an assignment in writing endorsed upon the bond which is the foundation of the action, and make proferí of this .bond and of the endorsed assignment. The writ of summons was regularly issued and executed upon each of the parties defendant, and a judgment by default regularly taken against them in the court below. Finding, therefore, no error in the record, the judgment below müst be affirmed with costs.